Ww Case 4:13-cr-00018-CVE Tocumetoaprile dp LACAN OMSK on 12/23/20 Page 1 of 2
wV United Shier Rel) Gut

Ti tirene Cove > ~~ RECRIVED

yp Co , oo. _ ... ..... Mark C, MeCartt, Clerk. — -—-
United TRI dente, ) US: DISTRICT GouRT

 

- | Cee Mp: CROP WE
V

 

DP eb

| } _
Crepeeg Aue Wabe Te, | Oo

 

 

In of AOl4 pa) apr fe baie anne, | 7K GIRS reF. Ze lion

wt She Pataks Py Pics of 200. By Pw Sm Mild At My *d ;

 

 

 

So rechs p fle tr Clue ad 2 a Joram bt fit Ad adh. Yad

 

Chace [ep (alr up ty Na bh Ah ahuihep aq! po Soe 9a/

 

ids iF Ki oA IY fos Aryans OS f pnd Ad Peg pall bef 4
Sef if wy DA J shh -eoly hb hid bu Orfole— pp Ann.

 

 

Nir if My AL pit fy br, WA IMF wary dS , vib he P CAs. fina SH),

 

Wy yay ce 4 | wots I~ 4) 4 pdt L bon ZZ ot Pin 1 Pork

 

Jor + rome 2 elas wll L_ho 401 bon ype! rethep Alp

 

NW i, Hwa A pau fe- rehe| coal pnt vee ? btdltys Ake baw
Hel lg

 

 
